Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 1 of 12 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


       LYNNE P. COLIZZO,
                     Plaintiff
       v.                                                    C.A. NO.


      HIGHGATE HOTELS, L.P.
      DBA GRADUATE PROVIDENCE,

                      Defendant




       PLAINTIFF’S COMPLAINT FOR RACIAL DISCRIMINATION AND AGE
       DISCRIMINATION UNDER THE RACIAL AND AGE DISCRIMINATION
                          EMPLOYMENT ACTS


   Now Comes the Plaintiff Lynne P. Colizzo (“Plaintiff”), by and through her attorney, and
hereby files this civil action Complaint and Jury Demand (“Complaint”) against Defendant
Highgate Hotels, LP dba Graduate Providence(“Defendant”). The following allegations are
based on personal knowledge as to Plaintiff’s own conduct and on information and belief as to
the acts of others.


                                           INTRODUCTION


 1. This action is brought by Plaintiff seeking declaratory and injunctive relief and compensatory
and punitive damages for acts and/or omissions of the Defendant in violation of the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”); the Rhode Island Fair
Employment Practices Act, R.I. Gen. Laws § 28- 5-1, et seq. (“FEPA”); and the Rhode Island
Civil Rights Act, R.I. Gen. Laws § 42-112-1, et. seq. (“RICRA”).

2. The Plaintiff, at all times relevant hereto, is a resident of the City of Providence, County of
Providence, State of Rhode Island. At all times relative herein, the Plaintiff was over 40 years of
age, see 29 U.S.C. § 631(a).
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 2 of 12 PageID #: 2




3. Defendant is a foreign limited partnership duly organized and incorporated under the laws of
the State of Delaware, with a principal office located at 545 E. Carpenter Way, Suite 1400,
Irving, TX 75062. At all times relevant herein, the Defendant was an “employer” as defined by
§11(b) of the Age Discrimination in Employment Act, as amended [29 U.S.C. §630(b)]. The
Defendant is authorized to do business in Rhode Island. At all times relevant hereto, the actions
of the Defendant’s agents and/or employees are attributed to the Defendant based upon vicarious
liability policies.

4. The United States District Court for the District of Rhode Island has federal subject matter
jurisdiction over this case under the provisions of 28 U.S.C. § 1331 because Plaintiff asserts
claims arising under federal law; specifically, the ADEA.
5. Supplemental jurisdiction over the state law claims set forth herein is predicated on 28 U.S.C.
§ 1367 as they arise out of the same case or controversy.
6. This civil action challenges Defendant’s unlawful racial discrimination and age
discrimination with respect to its hiring policies and practices.


                  FACTS RELEVANT TO THIS HEREIN COMPLAINT


7. In April of 1988, the Plaintiff was hired by the Defendant’s predecessor, as a Hotel Operator.
8. In 1989, the Plaintiff was promoted into a position in Reservations.
9. In 1990, the Plaintiff was promoted to Front Desk Coordinator.
10. In 1995, the Plaintiff was promoted to the position of Accounts Receivable Clerk, which was
later expanded to Accounts Receivable Clerk/Payroll Processer. The Plaintiff’s position was
neither management, nor union.
11. Among non-management and non-union employees, the Plaintiff was the oldest employee in
the hotel. The Plaintiff even won the 2005 ROSE award, awarding her as the winner for
Recognition of Service Excellence for the State of RI.
12. During May of 2016, the Plaintiff filed a complaint with her superiors against Jennifer
Bergeron, who was the Assistant Director of Finance, and who was one of the Plaintiff’s
supervisors, regarding an unfair yearly review.

13. The Plaintiff filed said complaint with Jane Eccleston, HR Director, and Kim Alves,
Director of Finance. Ms. Eccleston and Ms. Alves agreed to re-do the Plaintiff’s review in 6
months and have Ms. Alves conduct said review, other than Ms. Bergeron.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 3 of 12 PageID #: 3




14. When management, at the time, conducted this review 6 months later, they found that Ms.
Bergeron was incompetent, and did not allow her to conduct any more reviews of the Plaintiff in
the future. At all times relevant hereto, Ms. Bergeron was acting as an agent of the Defendant.

15. Since 2016, Ms. Bergeron has tried to blackball the Plaintiff, within the Defendant and its
predecessor.

16. The hotel was sold in 2017; the new owners obtained the Defendant’s management services.

17. When the hotel was sold, all employment records were removed from the property and were
held by the previous owners, which included records relative to the above complaint filed by the
Plaintiff. Therefore, when Ms. Bergeron retaliated against the Plaintiff, the Defendant did not
have those records in which to review.

18. When GM, Scott Williams came into the Plaintiff’s office to introduce himself to the
accounting department, he twice questioned the Plaintiff’s ROSE award, which was awarded to
her as the 2005 winner for Recognition of Service Excellence, for the State of RI, asking her
what she actually did to deserve it. The Plaintiff chose to respond with just a smile in a humble
manner to avoid any kind of a response that could be interpreted as exulting herself. Subsequent
to the Plaintiff’s smile, Mr. Williams’ followed up and stated, “no, I really want to know what
you did to deserve that” and attempted to attribute it and/or imply that she received the award
due to her number of years employed, as opposed to her professional and competent service
excellence.

19. During 2018 and 2019, the Plaintiff was bypassed for bonuses, for which she was qualified.
The Defendant, knowing it was the Plaintiff’s job to process the payroll, had her enter these
bonuses, which included an employee with less than one year of seniority and the Plaintiff’s co-
worker of approximately 7 years, while simultaneously and intentionally excluding the Plaintiff.
The Plaintiff was informed that the final decision rested solely on the Defendant’s General
Manager, Scott Williams.

20. In August 2019, Rayma Ferrer, the Regional Director of HR, asked the Plaintiff some
probing questions, while on a lunch break. The Plaintiff, assuming Ms. Ferrer was looking out
for her employees’ well-being, expressed to Ms. Ferrer a fear of her job being outsourced to
India, since approximately 2% of the Plaintiff’s duties had already been outsourced.

21. Ms. Ferrer reassured the Plaintiff that only tedious tasks were being outsourced to India, to
make more time available for more detailed tasks. About three weeks later, Ms. Bergeron
repeatedly told the employees in the Accounting Department [where Plaintiff worked] that 80%
of the entire Accounting Department tasks were expected to be outsourced to India. This was
not only a lie, but it was also a lie based on the fear that the Plaintiff expressed to Rayma Ferrer,
the Regional Director of HR, 3 weeks earlier. The Plaintiff has evidence of these lies.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 4 of 12 PageID #: 4




22. In late September 2019, Ms. Ferrer, in a meeting with the Plaintiff, the Director of Finance,
and the HR Manager, offered the Plaintiff a severance package of six weeks and informed the
Plaintiff that her services were no longer required for Accounts Receivable. On this day, Ms.
Ferrer apologized to the Plaintiff by referencing their previous month’s conversation when Ms.
Ferrer reassured the Plaintiff that her duties would not be outsourced to India. Ms. Ferrer stated
that because of that false assurance she felt bad and offered the Plaintiff an alternative to a
severance pay, which was 3 days of work in her current office with the possibility of finding a 4 th
and possibly a 5th day of work somewhere within the hotel.

23. A few days later, the Plaintiff informed Ms. Ferrer and Ms. Lafratta that she was declining
the severance pay and had decided to remain employed by the Defendant. The Plaintiff added
that she felt it was a privilege to be an employee of the prestigious hotel for over three decades,
and therefore wanted to stay. At that point, there was a discussion of giving the Plaintiff three
[3] days in her current office and filling her other two [2] days in another position. On this day,
when the Plaintiff was inquiring additional work to fill a 40-hour work week, Ms. Lafratta
suggested the Plaintiff take a dishwasher position, but in her subsequent sentence retracted the
offer, for the sole source reason that the dishwasher position was for union employees only.

24. Subsequent to the Plaintiff’s refusal of severance pay, Jennifer Bergeron attempted twice to
lure the Plaintiff to take an open position at the Hotel Indigo, in Newton, MA, but the Plaintiff
was not interested due to the commute. Ms. Bergeron omitted to mention the fact that the
Newton hotel was scheduled for closure, to the Plaintiff.

25. In the meantime, the Plaintiff opened a profile on LinkedIn, seeking a possible part-time
position to compensate for the loss in pay, due to her alleged job abolishment. On October 11,
2019, the Plaintiff notified Alyssa Mariano (HR Asst.) regarding the LinkedIn account, to ensure
them that she was only seeking a part-time position and that she was not looking to leave the
hotel. The following workday, October 14, 2019, Naomi Arruda, who is in her 20s, reported to
the Plaintiff’s department to train for the position in Newton, MA. The Defendant had been
under the impression that the Plaintiff was departing the hotel, due to the LinkedIn account. On
or around this same time, the Defendant began training Naomi Arruda for the same Newton hotel
position to which Ms. Bergeron tried to twice lure the Plaintiff. The Defendant was waiting for
the Plaintiff to find another job, to accomplish a foreseeable future decision to move Naomi
Arruda to a full-time position, in the Plaintiff’s former office, because Naomi Arruda was
working in a supervisory-subordinate relationship with her sister, which was in violation to page
9 of Highgate’s policy associate handbook and employee manual. Moving Naomi Arruda to the
Plaintiff’s former office or the Newton property would remedy this company violation.

26. Subsequent to the Plaintiff refusing the severance offer to leave and refusing the attempted
lure to the Newton property, Naomi Arruda transferred to the Newton property full time. The
Plaintiff, being in the office, couldn’t avoid hearing Ms. Bergeron discussing the issues Naomi
Arruda was having, about the hour and a half commute each way, due to traffic. To
accommodate her, they told Naomi Arruda that she could come in whenever she wants, for
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 5 of 12 PageID #: 5




example 10:00AM, when traffic subsides. When it snowed, the Defendant allowed Naomi
Arruda to work in Providence, where they set up a table for her in the Plaintiff’s office. On such
a day that Naomi Arruda was in Providence due to snowy conditions, sales manager Courtney
Northup asked Naomi Arruda, “are you back here now?”.

27. In a conversation between the Plaintiff and Crystal (Marroquin) Papino, Ms. Papino
described herself, and her sister Naomi (Marroquin) Arruda, as “Latina’s”.

28. Rayma Ferrer, (who previously offered the Plaintiff severance pay, while apologizing for her
previous month’s false assurance statement that the Plaintiff’s job would not be outsourced in
August of 2019 and who ended up terminating the Plaintiff on 6/12/2020), came from Puerto
Rico. Rayma Ferrer is involved with the Latino community, such as The Spanish Revolution,
Puerto Rico Rises of Boston, and many other similar Latino organizations. Rayma Ferrer created
a public video, at times speaking in Spanish, wearing a tangerine wig and a mermaid tiara (when
it was not Halloween), imploring that risky decisions must be made in occupational scenarios.
Rayma Ferrer is an eccentric individual who has openly recommended that her followers take
risky decisions.

29. Rayma Ferrer was trying to remedy the supervisory-subordinate relationship Highgate
policy violation of Naomi (Marroquin) Arruda working for her sister Crystal (Marroquin) Papino
by trying to give Naomi (Marroquin) Arruda the Plaintiff’s job for the sole source reason of
finding a suitable position to keep her Latino counterpart employed on property. The lies, tricks
and scams against the Plaintiff were RACIALLY MOTIVATED and since Naomi (Marroquin)
Arruda is in her 20’s, it is also age discrimination against an employee in a protected class.

30. The Plaintiff had been told by Ms. Ferrer that she was to keep her hands out of Accounts
Receivable duties, because the position was abolished, and that she was to pass all of her files to
Ms. Bergeron. It was at this point, due to the Defendant’s intentionally misleading comments,
that the Plaintiff was under the assumption that Ms. Bergeron would be training Metriqe (an
accounting company in India), and Ms. Bergeron would be forwarding these tasks to them, after
they were completely trained on hotel procedures.

31. In November 2019, there was a conference call with Mr. Oftring, Ms. Bergeron, Diana
Gagnon from Accounts Payable, Michael Youssef [from corporate], and the Plaintiff. Ms.
Bergeron bullied and berated the Plaintiff and had expected her to resume some duties of her
abolished position, in which Rayma Ferrer ordered the Plaintiff to keep her hands out of. Ms.
Bergeron stated she was overwhelmed in taking over the Plaintiff’s duties and she could not
complete all the Accounts Receivable tasks, as the Plaintiff had done prior to the above changes,
along with maintaining her own responsibilities.
32. In December 2019, Ms. Lafratta harassed the Plaintiff by docking the Plaintiff a holiday’s
pay (Thanksgiving Day). The action was disputed by the Plaintiff to her immediate manager,
Mr. Oftring, who in turn approached Mr. Williams for verification, since he agreed with the
Plaintiff. Mr. Williams agreed that the holiday pay should not have been docked and instructed
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 6 of 12 PageID #: 6




Ms. Lafratta to process the backpay in the next pay period, to which she made clear that she did
not agree but would comply.
33. On February 17, 2020, Ms. Bergeron, in an email copied to Scott Williams, General
Manager, gave the Plaintiff back approximately 75% of her previously abolished AR job, but to
complete within 3 days. Payroll processing sometimes consumed 1-1 ½ days, leaving 1 ½ days
to complete the rest of her other tasks, including this additional 75% of the Plaintiff’s abolished
AR duties.
34. On February 18, 2020, the Plaintiff discovered that it was Ms. Bergeron who voluntarily
commenced the idea to perform the duties of the Plaintiff, causing Ms. Bergeron to work until
11:00 PM in the office and from her home on the weekends. These actions of Ms. Bergeron
mystified the head of the Department, Dan Oftring (Ms. Bergeron’s boss). Because Plaintiff’s
former duties went into disarray, the Defendant’s remedy was to give the Plaintiff back 75% of
the job they abolished from her, while simultaneously keeping the job abolished.
35. The Plaintiff feels that this restriction on her work hours was designed as a set-up for failure,
which is officially labeled as a Negative Inconsistent Workload. On February 20, 2020, the
Defendant rejected the Plaintiff’s request to return to full time in the accounting office for the
Plaintiff to complete the added 75% of her previous abolished tasks that were given back to the
Plaintiff on February 17, 2020.
36. The last 25 years of the Plaintiff’s 32-year employment with the hotel consisted of
performing AR tasks, and the Defendant’s agents and employees knew there was no way the
Plaintiff could complete Payroll Processing and Accounts Receivable successfully in 3 days.
37. The Defendant did not demonstrate a legitimate business objective as to why they reduced
two days of the Plaintiff’s work week, while simultaneously providing bonuses to multiple
employees, being management and nonmanagement, while the Plaintiff did not receive said
bonuses.
38. On February 20, 2020, in a meeting with Mr. Oftring, Ms. Lafratta, and Mr. Williams, the
Plaintiff became suspicious of false labor statistics. When the Plaintiff asked why corporate was
being led to believe that AR is being outsourced to India, when it is being performed on
property, Mr. Williams replied, “because that is the way corporate wants it”. True or not, it was
the scenario the Defendant wanted the Plaintiff to believe she would be working under, when she
was to resume the added 75% of her previously abolished AR duties, as ordered on February 17,
2020. Assuming good faith, the Plaintiff firmly believes this was stated to continue the lie that
the Plaintiff’s AR position was abolished due to an Indian outsourcing.
39. The Plaintiff realized that no additional Accounts Receivable tasks, aside from the 2%
previously noted, were being performed by India. When the Defendant, through its agents and
employees, tried to give the Plaintiff back most of her previously abolished duties due to
unfruitful results of the pretext job abolishment, this displayed that the AR tasks were not, and
were never, abolished.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 7 of 12 PageID #: 7




40. Because the Plaintiff was not comfortable participating in what was presented to her as
intentionally, inaccurate labor statistics, along with dodging a set up for failure tactic by way of a
Negative Inconsistent Workload, as soon as the Plaintiff left the February 20 th meeting, she
inquired with Sharon Keeler, Director of Revenue, about a transfer to Reservations on a full-time
basis at $6.00/ per hour less than what she was making. Mr. Williams approved, but the Plaintiff
was still expected to continue to Payroll Process for 1 day/week, with Reservations for the
remaining 4 days/week.
41. On February 21, 2020, the day after the GM knew that the Plaintiff was to transfer to
Reservations, an email was sent by Ms. Bergeron, greatly reducing the extra 75% of the
Plaintiff’s abolished AR duties, which they had attempted to give her back 4 days earlier, with
the intent to have the Plaintiff fail.
42. On March 20, 2020, the whole staff was furloughed because of the Covid-19 pandemic.
43. On June 12, 2020, Mr. Williams phoned the Plaintiff, with R. Ferrer conferenced in, to
inform the Plaintiff that her status was going from furlough to laid off immediately. They used
the Covid-19 pandemic as a pretext, just as they previously used the 80% office outsourcing to
India as a pretext. Mr. Williams informed the Plaintiff that her layoff had nothing to do with her
work performance and that when the hotel reopens, she was welcome to apply for any position
available.
44. This verbiage by Ferrer and Williams was vocalized to the Plaintiff as a layoff, not the
official termination that it was, as confirmed by official sources including Ms. Ferrer’s
separation agreement which was twice declined by the Plaintiff. The Plaintiff believes Ms.
Ferrer and Mr. Williams vocalized it this way to avoid using the terminology of “job
abolishment” for the 2nd time, in the last 9 months of the Plaintiff’s 32-year career.
45. On 6/12/2020, the hotel was scheduled to reopen in the fall of 2020, as stated on their
website. Reservations were available for 10/1/2020 on 6/12/2020. Though the second wave of
the pandemic altered what was planned on 6/12/2020, it is irrelevant to what their intent was on
6/12/2020. Because the Defendant knew that the Plaintiff was taking legal action as early as
January 2021, the Plaintiff continues to be a present hindrance to the Defendant’s actions.
46. On 6/13/2020, the Plaintiff was paid her 4 weeks’ vacation, which was accrued on
4/18/2020, via Federal Express, officially terminating and closing out the Plaintiff’s
employment.
47. The tricks, lies and scams against the Plaintiff, that commenced in racial bias to benefit a
younger employee who was in violation of their own policy, created a ripple effect of events that
led the Plaintiff to seek a position in Reservations at a lower salary. The Plaintiff should not
have, and would never have been in Reservations on 6/12/2020, but for the cause and effect of
the lies, tricks, and retaliation mutated from racial favoritism and age discrimination.
48. A complaint was filed with the EEOC, as case 523-2021-01114 on March 30, 2021, within
the 300 days from the Plaintiff’s termination date to file a charge in the State of RI, and a
Dismissal and Notice of Rights was issued to the Plaintiff on April 20, 2021. The Plaintiff also
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 8 of 12 PageID #: 8




filed with the RI Commission for Human Rights and documented that she wants that claim cross
filed with the EEOC case 523-2021-01114. The Plaintiff also stated in her complaint to the
EEOC that she wants case 523-2021-01114 cross filed with the RI Commission for Human
Rights.
49. The Plaintiff also witnessed Highgate’s agents and employees ruthlessly mistreat another
female employee named Kimberly Alves, who is approximately the same age as the Plaintiff.
When the Plaintiff realized that she was lied to and was Highgate’s next victim, the Plaintiff
began to gather and document evidence of lies, schemes and harsh treatment against herself,
through various forms.
50. In 2018, upon the Plaintiff’s 30th year at the hotel, the Plaintiff was presented with a Happy
30th Anniversary email. Upon accrual, the Plaintiff’s 32-year seniority was honored, accepted
and recognized as the Plaintiff’s original anniversary date of April 18, 1988 remaining intact. In
April of 2019 and 2020, upon the 31st and 32nd years of the Plaintiff’s original anniversary date
of hire, the Plaintiff was granted 4 weeks of vacation time, reflecting 32 years of service. The
employee’s original hire date is shown on the profile of the ADP Payroll system, proving the
employee’s seniority was accepted and honored.
51. The Defendant, through its agents and employees, were inconsiderately ruthless,
discriminatively bias, and their disparate schemes were extremely malevolent. The Defendant’s
agents and employees racially discriminated against the Plaintiff because she was not Latino, and
because she was white.
52. The Plaintiff alleges that she had been a victim to racial discrimination and discriminated
against because of her age (52), and retaliated against for opposing unlawful employment
actions, in violation of the Age Discrimination in Employment Act of 1967, as amended, and all
applicable state statutes.
53. The Defendant’s policy of terminating employees based upon the maximum years of
experience for jobs, including the Plaintiff’s position, from which the Plaintiff was fired,
discriminates against older workers in violation of the federal Age Discrimination in
Employment Act (ADEA), 29 U.S.C. §§ 621-634. The policy is based on unfounded stereotypes
and assumptions about older workers.
54. Plaintiff brings this action seeking a declaration that the Defendant’s policies and practices
violate the ADEA. Plaintiff also seeks a permanent injunction requiring that such policies and
practices be eliminated, as well as damages and attorney’s fees.
                                         COUNT ONE

        Unlawful Intentional Age Discrimination (Disparate Treatment) in Violation of the
                                 ADEA, 29 U.S.C. § 621 et seq.


55. The Plaintiff realleges and incorporates herein by reference the foregoing paragraphs.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 9 of 12 PageID #: 9




56. The Plaintiff filed a timely charge of age discrimination with the EEOC, as set forth above,
has exhausted her administrative remedies, and she timely files this suit following notice of her
right to sue.
57. At all relevant times, the Defendant has been, and continues to be, an employer within the
meaning of the ADEA, 29 U.S.C. § 630. At all relevant times, the Defendant has been engaged
in interstate commerce within the meaning of the ADEA, and has employed, and continues to
employ, twenty or more employees.
58. The Defendant’s conduct by its employees against the Plaintiff are violations of the ADEA,
and were intentional and willful.
59. As a direct and proximate result of the foregoing violations of the ADEA, the Plaintiff has
sustained economic and non-economic damages, including, but not limited to, denial of the
wages and other benefits, lost interest on those wages and other benefits, and loss of any
potential opportunity to advance within the Defendant.
       Wherefore, the Plaintiff prays for:

       a. Lost wages, employment benefits, and other compensation lost to her as a
       result of the Defendant’s discriminating against her on the basis of his age, and
       prejudgment interest.

       b. Liquidated damages doubling the award of interest, wages, lost employment benefits,
          and other compensation lost to her as a result of Defendant’s discriminating against
          her on the basis of her age.

       c. A reasonable attorney’s fee, expert witness fees, expenses, and costs of this
       action and of prior administrative actions; and

       d. Such other relief that this Court deems just and appropriate.

                                             COUNT TWO

                            [Intentional Infliction of Emotional Distress]
60. Plaintiff hereby repeats and incorporates by reference all paragraphs above as if fully
articulated herein.
61. The Defendant, through its agents and employees, intentionally caused severe emotional
distress to the Plaintiff by their willful, wanton, extremely reckless and indifferent conduct,
including but not limited to, engaging in senseless emotional attacks upon the person of the
Plaintiff which directly led to her severe mental injuries.
62. The actions of the Defendant, through its agents and employees, go well beyond all
bounds of decency and were done with the purpose of inflicting emotional distress.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 10 of 12 PageID #: 10




 63. The aforesaid actions by the Defendant, through its agents and employees, were so
 outrageous in character and were so extreme in degree that a reasonable member of the
 community would regard such conduct as atrocious, going beyond all possible bounds of
 decency and as being utterly intolerable in a civilized community.
 64. As a direct actual and proximate result of the Defendant's [through its agents and employees]
 extremely, reckless, and indifferent conduct, the Plaintiff has suffered, and continues to
 suffer, severe emotional distress and mental anguish.
     WHEREFORE, the Plaintiff demands judgment against the Defendant herein,
 in an amount which meets the jurisdictional limits of this Honorable Court, together with
 attorney's fees, punitive damages, costs, and any further relief this Honorable Court shall
 deem just and proper.


                                        COUNT THREE
                          [Negligent Infliction of Emotional Distress]
 65. Plaintiff hereby repeats and incorporates by reference all paragraphs above as if fully
 articulated herein.
 66. The Defendant, through its agents and employees, negligently caused severe emotional
 distress to the Plaintiff by their extremely negligent actions and breach of their duty of care,
 including, but not limited to, engaging in a senseless mental and emotional attacks upon the
 person of the Plaintiff, which directly led to her severe injuries.
 67. As a direct, actual and proximate result of the Defendant's [through its agents and
 employees] extremely, negligent, reckless and indifferent conduct, the Plaintiff suffered, and
 continues to suffer, severe emotional distress and mental anguish.
    WHEREFORE, the Plaintiff demands judgment against the Defendant herein, in an amount
 which meets the jurisdictional limits of this Honorable Court, together with attorney's fees,
 punitive damages, costs, and any further relief this Honorable Court shall deem just and
 proper.


                                          COUNT FOUR
       [Rhode Island Fair Employment Practices Act, R.I. Gen. Laws § 28-5-1, et seq.]
 68. Plaintiff hereby repeats and incorporates by reference all paragraphs above as if fully
 articulated herein.
 69. Defendant, by its acts and/or omissions, including, but not limited to those described herein,
 engaged in unlawful employment discrimination on the basis of age in violation of the FEPA,
 causing Plaintiff to suffer damages as aforesaid, and thereby deprived Plaintiff of rights secured
 under the FEPA.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 11 of 12 PageID #: 11




    WHEREFORE, the Plaintiff demands judgment against the Defendant herein, in an amount
 which meets the jurisdictional limits of this Honorable Court, together with attorney's fees,
 punitive damages, costs, and any further relief this Honorable Court shall deem just and
 proper.
                                          COUNT FIVE
                             [Rhode Island Civil Rights Act of 1990
                               R.I. Gen. Laws § 42-112-1, et. seq.]


 70. Plaintiff hereby repeats and incorporates by reference all paragraphs above as if fully
 articulated herein.
 71. The Defendant, by its acts and/or omissions, including, but not limited to those described
 herein, engaged in unlawful discrimination on the basis of age and race against Plaintiff, as set
 forth above, and thereby interfered with Plaintiff’s contract of employment in violation of the
 RICRA, causing Plaintiff to suffer damages as aforesaid, and thereby deprived Plaintiff of rights
 secured under the RICRA.
        WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant the following
        relief:

        1. A declaratory judgment declaring the acts and/or omissions of Defendant, including,
        but not limited to those complained of herein, to be in violation of the ADEA, the FEPA,
        and/or the RICRA.

        2. An injunction or other equitable relief directing Defendant to take such affirmative
        action as is necessary to ensure that the effects of these unlawful employment practices
        are eliminated and not repeated.

        3. An injunction and/or other equitable relief, including but not limited to, an award of
        back pay as well as front pay and other compensation and/or benefits to make her whole
        for all earnings and benefits she would have received but for Defendant’s discriminatory
        conduct.

        4. An award of compensatory damages.

        5. An award of exemplary and/or punitive damages.

        6. An award of liquidated damages.

        7. An award of prejudgment interest, reasonable attorneys’ fees, and costs.

        8. Such other and further relief as this Court deems just and proper.
Case 1:21-cv-00257-MSM-LDA Document 1 Filed 06/14/21 Page 12 of 12 PageID #: 12




 Dated: June 13, 2021


           PLAINTIFF DEMANDS A TRIAL BY JURY OF ALL ISSUES SO TRIABLE
           IN THIS ACTION.

                                              Respectfully submitted,

                                                /s/ David L. Graham
                                              ________________________
                                              David L. Graham, Esq. #3034
                                              Graham Law Offices
                                              840 Smithield Avenue, Unit 204
                                              Lincoln, RI 02865
                                              (401) 861-4056
                                              (401) 475-3822 fax #
                                              DGraham554@aol.com
